- Prepared by Imprima OMB APPROVAL OMB Number: 3235-0518 Expires: June 30, 2011 Estimated average burden hours per response 0.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form CB TENDER OFFER/RIGHTS OFFERING NOTIFICATION FORM (AMENDMENT NO. 8) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to file this Form: Securities Act Rule 801 (Rights Offering) [] Securities Act Rule 802 (Exchange Offer) [X] Exchange Act Rule 13e-4(h)(8) (Issuer Tender Offer) [] Exchange Act Rule 14d-1(c) (Third Party Tender Offer) [] Exchange Act Rule 14e-2(d) (Subject Company Response) [] Filed or submitted in paper if permitted by Regulation S-T Rule 101(b)(8) [] Note: Regulation S-T Rule 101(b)(8) only permits the filing or submission of a Form CB in paper by a party that is not subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act. KazakhGold Group Limited (Name of Subject Company) Not applicable (Translation of Subject Companys Name into English (if applicable)) Jersey (Jurisdiction of Subject Companys Incorporation or Organization) KazakhGold Group Limited (Name of Person(s) Furnishing Form) American Depositary Receipts (Title of Class of Subject Securities) 48667H 600 (CUSIP Number of Class of Securities (if applicable)) Dmitry Ivanov, 88 Wood Street, London, EC2V 7RS Tel.: +44 (0) (Name, Address (including zip code) and Telephone Number (including area code) of Person(s) Authorized to Receive Notices and Communications on Behalf of Subject Company) July 2, 2010 (Date Tender Offer/Rights Offering Commenced) * An agency may not conduct or sponsor, and a person is not required to respond to, a collection of information unless it displays a currently valid control number. Any member of the public may direct to the Commission any comments concerning the accuracy of this burden estimate and any suggestions for reducing this burden. This collection of information has been reviewed by OMB in accordance with the clearance requirements of 44 U.S.C. 3507. SEC2560(12-08) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. This Amendment No. 8 amends the Form CB submitted to the Securities and Exchange Commission by KazakhGold Group Limited on July 1, 2010.
